Russell, Chief Justice.
The court did not err in sustaining general demurrers to the petition in this case, and in dismissing the action. The plaintiffs prayed that enforcement of the maintenance-tax act approved March 30, 1937 (Ga. L. 1937, pp. 155-167), as to them be enjoined, and that said act so far as it affected petitioners be declared void. It is not alleged that any arrest has been made, or even threatened, or any interference with the persons or the property rights of petitioners, but the petition is based upon a mere apprehension of injury should the provisions of said act be enforced. Southern Oil Stores Inc. v. Atlanta, 177 Ga. 602; Howard v. Briarcliff Zoological Corporation, 178 Ga. 595 (173 S. E. 391). Judgment affirmed.

All the Justices concur.

Lindley W. Camp, for plaintiffs.
M. J. Yeomans, attorney-general, O. H. Dulces, and Dave M. Pwrlcer, for defendants.